Citation Nr: 1760514	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-26 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1960 to March 1964.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran was provided a hearing in August 2017 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The claim was brought before the Board in July 2017 and was remanded to afford the Veteran an in-person hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the probative evidence of record demonstrates that the Veteran's psychiatric disabilities, diagnosed as PTSD and depressive disorder, are related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, have been met.  38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

Generally, to establish a right to compensation for a present disability, the claimant must provide competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

To be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM-IV for appeals before August 4, 2014 and DSM-V for appeals certified after August 4, 2014); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet.  App. 128, 138 (1997).

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if : (1) The claimed stressor is related to fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304(f)(3).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304 (f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

Factual Analysis

The Veteran contends that his PTSD and depressive disorder are a result of his "forceful" discharge from service, to include being forced into a military medical cell and verbal and physical abuse from superiors. 

As an initial matter, the Board notes that in February 2010, the Veteran was diagnosed with PTSD and depressive disorder while visiting a VA medical center.  The Board further notes that the Veteran's medical stay and diagnosis of "passive aggressive personality" from a U.S. Naval hospital from February 1964 to March 1964 is confirmed within his service treatment records (STRs).  However, his records are void of any complaints of personal assault. 

While the Veteran's service treatment records (STRs) and military personnel records are void of any documented complaint or treatment for personal assault, or psychiatric complaints prior to February 1964, the Board finds the record provides credible supporting evidence that a stressor occurred and is linked to the Veteran's current symptomatology.  

The Veteran has consistently reported that beginning in the fall of 1963, he began to have marital problems which caused him great stress and anguish.  In response, the Veteran went to the military hospital to discuss what he believed was a nervous breakdown.  The Veteran stated that after he went in for his physical, he was locked in a medical cell where he was told he had "passive aggressive personality."  He stated he was put into the cell for a week and forced to take medication.  The Veteran states that during this time, the lieutenants reported to his commander that the Veteran did not want to be in the Marines anymore, that he wanted to go "UA" (Unauthorized Absence), and that he was a prior convict.  The Veteran stated that this was not true, that he was very happy in the Marines, as he even came back two days earlier than required from his leave, and that it was his friends who were convicted of robbing trains.  He further pointed out that he only had six months left in service.  The Veteran stated that when he was released from the medical cell, his commanding officer choked and berated him for the things that were told to him.  The Veteran stated that his commander then told him he had to sign all the papers and he was being discharged.  The Veteran stated the abuse continued for the next few days where he was punched, kicked, and had water poured on him, up until his discharge. 

Although the RO asserted there was no evidence of record of a psychiatric condition related to the Veteran's service, the Board notes that the Veteran's records show he was discharged after a finding of unsuitability for his "passive aggressive personality."  His STRs also show this diagnosis and medical review was done by the U.S. Naval medical hospital in Bremerton, Washington.  Further, the Veteran's contentions that he never agreed or wanted to be discharged appears to be corroborated within his military personnel records, as he wrote a letter trying to appeal his character of discharge in April 1964, immediately following his release. 

Further, although the RO also stated that the during the Veteran's September 2011 VA examination the examiner did not find a diagnosis of PTSD, the Veteran was diagnosed with and treated for PTSD by a VA physician in February 2010, as well as diagnosed with depressive disorder.  

The Board finds, giving the Veteran the benefit of the doubt that, due to the evidence in his service treatment and personnel records documenting the February 1964 Naval hospital diagnosis of passive aggressive personality, the medical board report stating the Veteran had been put on the sick list and that the Veteran hated the Marines, as well as his documented letter appealing his character of discharge immediately after release, it is at least as likely as not that the Veteran's stressor, to include being abused and mistreated by his superior and peers following releasement of the report, occurred during his period of active service.  

Accordingly, the Board finds that the Veteran's cited stressor is corroborated, and service connection is warranted for an acquired psychiatric disorder. 





ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is granted. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


